DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 10 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 11 of U.S. Patent Application 16913653. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 10 and 11 of the instant application is broader version of the claims 1, 10 and 11 of the copending application 16/913653 according to the table below.
Claims 1, 10 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 11 of U.S. Patent Publication  No. 16913653 in view of Hohjoh et al. ( US patent Publication: 20180304153, “Hohjoh”).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
.
applications
Claims correspondence
instant
1
10
11
16/913653
1
10
11





Instant application
CRM claim 1 ( similarly claim 10-11)
Application 16913653
CRM claim 1 ( similarly claims 10-11)

1.    A non-transitory computer readable recording medium having recorded therein a program executed by a processor, the program causing the processor to:
identify, from an image of a user that is  captured by a first camera configured to capture the image of a real space in which the user and an object are present , a position and a posture of the user, the position of the first camera being different from a position of the user in the real space;
identify a position and a posture of a first camera in a real space in which an object is arranged, the first camera being, configured to capture an image of the real space in which the object and a user are present, the position of the first camera being different from a position of the user in the real space;
display, on a display,  based on the identified position of the user, a first image representative of the user; and
display; on a display; a first image generated based on a result of the image captured by the first camera; and
display; on the display, at a position that is based on the identified position of the user, a second image that corresponds to an object in the real space and that represents a character that a corresponds to the object;
display at a position that is based on. position and the posture of the first camera, a second image that corresponds to the object,




Claim 1 is instant application is different from the copending application by:
determine, based on the posture of the user that is identified from the image of the user, a posture of the character represented as the second image in a display space to be displayed by the display..
However, Hohjoh teaches, determine, based on the posture of the user that is identified from the image of the user, a posture of the character represented as the second image in a display space to be displayed by the display. ( competitor view point information is pose of competitors and based on the pose/posture of image [0055] Upon obtaining the competitor viewpoint information from the game state control unit 33, the competitor-viewing-intended virtual object image generating unit 341 specifies the positions and states (conditions) of the virtual objects 11A and 11B that will be generated and arranged in the competitor-viewing-intended images respectively for the competitors 10A and 10B (more specifically, for the HMDs 4A and 4B), on the basis of the competitor viewpoint information and the information representing the viewpoints of the competitors 10A and 10B obtained from the captured image data obtaining unit 32.  Paragraph {0071] discloses the posture of the virtual image is based on the identified posture (pose and direction of view) of the competitor/user.)
Copending application and Hohjoh are analogous as both of them are from the field of AR/VR processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified claim 1 of copending application to have included to determine, based on the posture of the user that is identified from the image of the user, a posture of the character represented as the second image in a display space to be displayed by the display as taught by Hohjoh for the purpose of dynamically updating the position of virtual image based on movement of players.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claim(s) 1, 3-6 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hohjoh et al. ( US patent Publication: 20180304153, “Hohjoh”) in view of Luisi et al. ( US patent Publication: 20180333643, “Luisi”).

Regarding claim 10, Hohjoh teaches, An information processing system (Fig. 6) comprising:
a first camera (HMD 4B) 
a display (Fig. 6 element 2); and
an information processing apparatus (Fig. 6 MR game device 3A in details Fig. 7), wherein:
the information processing apparatus includes: a memory ( See Fig. 7 element 40 ) for storing instructions; and a processor ( control unit30c)  that implements the instructions to:
an image of a user that is  captured by a first camera configured to capture the image of a real space in which the user and an object are present , ( user space has user 10A and object card is present  and the real space is captured by HMD 4B).
the position of the first camera being different from a position of the user in the real space; (The opposition of the first camera is HMD 4B, position of the user is 10A (For instance, as shown in figure 2, the position of the camera of HMD 4B is different from a position of the user 10A in the real space. This is further confirmed by the competitor-viewing-intended image of figure 2(b), which is captured by the camera of HMD 4B and includes the user 10A therein. See paragraphs 0029 and 0031.); 
While Hohjoh  teaches, identify, a position and a posture of the user from an image captured by the user ([0040] discloses that a first camera captures the image of a user and user’s position and posture is determined by the captured image data obtaining unit 32 …………….       “[0040] ……The captured image data obtaining unit 32  in a similar manner to detect a real-world viewpoint of the competitor 10B.  In summary, the captured image data obtaining unit 32 functions as a competitor viewpoint detection unit that detects competitors' viewpoints.  The captured image data obtaining unit 32 transmits information representing the viewpoints of the competitors 10A and 10B to the game state control unit 33.”) , doesn’t expressly teach that  a position and a posture of the user is identified from an image captured by the first camera.
However, Luisi teaches, identify, an image of a user that is captured by a first camera configured to capture the image of a real space in which the user and an object are present , (([0040] The captured images of the real-world environment are sent from the camera 108 via the connection 130 to the processor 114 of the computer 106.  
The processor 114 analyzes the captured images to determine a position and 
orientation of the user 100, a position and orientation of the HMD 102, and a 
position and orientation of the tracked object 104.”)
	Luisi and Hohjoh are analogous as they are from the field of image generation.
	Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Hohjoh to have included identify, an image of a user that is captured by a first camera configured to 
	 
Hohjoh as modified by Luisi teaches, display, on the display, a first image generated based on the image captured by the first camera (Hohjoh, Each HMD (4A, 4B) displays a competitor-viewing-intended image, paragraphs 0029-0031.)
display, on a display, based on the identified position of the user, a first Image representative of the user;  ([0094] displays the image of an avatar  as a representative image of the user. ………………………”[0094] Referring to FIG. 6, an MR game system 1a (display system) will first be described.  FIG. 6 is a drawing illustrating an example of the MR game system 1a.  The MR game system 1a includes an MR game device 3a (image generating device) in place of the MR game device 3.  As a result, the spectator-viewing-intended image displayed on the display device 2 contains images of avatars 12A and 12B of the competitors 10A and 10B respectively, in place of images of the competitors 10A and 10B.“) and
display, on the display, at a position that is based on the identified position of the user, a second image that corresponds to an object in the real space and that represents a character that corresponds to the object, (Fig.. 6 and [0102]discloses the second image  which is a virtual character  at a position based on the user position…………………“[0102] The spectator-viewing-intended image synthesis unit 353a generates a spectator-viewing-intended image on the basis of the spectator viewpoint information generated by the game state control unit 33.  Specifically, the spectator-viewing-intended image synthesis unit 353a integrates the images of the 
determine, based on the posture of the user that is identified from the image of a user, a posture of the character represented as the second image in a display space to be displayed. ( competitor view point information is pose of competitors and based on the pose/posture of image [0055] Upon obtaining the competitor viewpoint information from the game state control unit 33, the competitor-viewing-intended virtual object image generating unit 341 specifies the positions and states (conditions) of the virtual objects 11A and 11B that will be generated and arranged in the competitor-viewing-intended images respectively for the competitors 10A and 10B (more specifically, for the HMDs 4A and 4B), on the basis of the competitor viewpoint information and the information representing the viewpoints of the competitors 10A and 10B obtained from the captured image data obtaining unit 32.  Paragraph {0071] discloses the posture of the virtual image is based on the identified posture (pose and direction of view) of the competitor/user. ………………… [0071]…….The images of the virtual objects 11A and 11B as viewed by the spectator 20 are generated in a manner similar to the manner by which the images of the virtual objects 11A and 11B as viewed by the competitor 10A or 10B are generated.”)



Claim 1 is directed to a non-transitory computer readable recording medium having recorded therein a program executed by a processor (Hohjoh, “[0149] In the latter case, the MR game device 3, 3a, or 3c includes among others a CPU that executes instructions from programs or software by which various functions are implemented, a ROM (read-only memory) or like storage device (referred to as a "storage medium") containing the programs and various data in a computer-readable (or CPU-readable) format, and a RAM (random access memory) into which the programs are loaded.”) and its elements are similar in scope and functions of the elements the device claim 10 and therefore claim 1 is rejected with same rationales as specified in the rejection of claim 10.

Claim 11 is directed to a method and its steps are similar in scope and functions of the elements the device claim 10 and therefore claim 1 is rejected with same rationales as specified in the rejection of claim 10.


Regarding claim 3, Hohjoh as modified by Luisi teaches, wherein the second image is an image representative of a character that corresponds to the object,
 the program causes the processor to display the second image on the display such that the user represented as the first image and the character represented as the second image have a predetermined positional relationship in the display space to be Hohjoh  [0064] discloses there is positional relationship between the representation of user and the virtual character……………………. “[0064] Specifically, the position determining unit 351 determines first display positions where images of the virtual objects 11A and 11B will be displayed and second display positions where images of the competitors 10A and 10B will be displayed.”)

Regarding claim 4, Hohjoh as modified by Luisi teaches, the program causes the processor to:
identify, based on the result of the image captured by the first camera. a position of a background of the user, the background being captured by the first camera, (Hohjoh [0073] discloses the captured image has background captured by the first camera. Any image apart from the image of user and virtual image 11A  is background.     ……. 0073] The spectator-viewing-intended image synthesis unit 353 analyzes the captured image data obtained by the captured image data obtaining unit 32 from the HMDs 4A and 4B, to extract images of the competitors 10A and 10B. and
display; based on the identification result, on the display; a third image representative of the background and the second image. (Fig. 6, element 11A is the second image which represents character for objects and the third image is a back ground image which is anything part from first avatar and virtual image 11A.)

Regarding claim 5, Hohjoh as modified by Luisi teaches, wherein the program causes the processor to display the second image on the display such that the character represented as the second image is positioned between the Hohjoh Refer to Fig. 6, first image is element 12A, second image is 11A and other objects are third image or background image. The second image (virtual character) is between the first image (element 11A) and background or third image.)

Regarding claim 6, Hohjoh as modified by Luisi teaches, the program further causes the processor to identify a type of an object, based on a result of an image captured by a. second camera configured to capture an image of the object, (Hohjoh [0032] The card imaging camera 5 captures an image of all the cards placed on the card stand 6 and transmits the captured image to the MR game device 3 as captured-card-image data.  The photographing of the card by the card imaging camera 5 enables a card information obtaining unit 31 (details will be given later) to read the card information contained in the card.) and
the second image is an image that corresponds to the identified type of the object. (Hohjoh [0032]….. From this card information, the MR game device 3 generates, for example, characters as images of the virtual objects 11A and 11B for inclusion in the competitor-viewing-intended images and spectator-viewing-intended image.”) 



Hohjoh as modified by Luisi teaches, when the user executes a predetermined operation, the program causes the processor to display the second image on a display such that a relative positional relationship between the user represented as the first image and the character represented as the second image changes in a display space to be displayed by the display. (Hohjoh [0064 discloses adjusting position of the images of the virtual objects which is a predetermined operation……… [0064]…..In other words, the position determining unit 351 adjusts the positions of the images of the virtual objects 11A and 11B and the positions of the images of the competitors 10A and 10B in a spectator-viewing-intended image.”)

Regarding claims 12-14, Hohjoh as modified by Luisi teaches, wherein the posture of the character is changed in response to a change in the posture of the user. (Hohjoh competitor view point information is pose of competitors and based on the pose/posture of user image [0055] Upon obtaining the competitor viewpoint information from the game state control unit 33, the competitor-viewing-intended virtual object image generating unit 341 specifies the positions and states (conditions) of the virtual objects 11A and 11B that will be generated and arranged in the competitor-viewing-intended images respectively for the competitors 10A and 10B (more specifically, for the HMDs 4A and 4B), on the basis of the competitor viewpoint information and the information representing the viewpoints of the competitors 10A and 10B obtained from the captured image data obtaining unit 32.” Paragraph [0055] generates the pose of virtual object 11A/B based on pose of user/competitor.  As user’s pose changes the pose of virtual object Additionally Paragraph [0064] discloses the positions of the virtual objects. “In other words, the position determining unit 351 adjusts the positions of the images of the virtual objects 11A and 11B and the positions of the images of the competitors 10A and 10B in a spectator-viewing-intended image.” )


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.






Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hohjoh as modified by Luisi as applied to claim1 and further in  in view of  Funami et al. ( US patent Publication: 20180005555, “Funami”).

Regarding claim 2, Hohjoh as modified by Luisi doesn’t expressly teach, wherein the program causes the processor not to display, on the display, in a case in which at least a portion of the first image and at least a portion of the second image 
However, this is known in the art that in a case in which at least a portion of the first image and at least a portion of the second image overlap with each other, either the at least the portion of the first image or the at least the portion of the second image, based on the identification result as it is a general knowledge of display art. However an explicit prior art is included.
Funami teaches, not to display, on the display, in a case in which at least a portion of the first image and at least a portion of the second image overlap with each other, either the at least the portion of the first image or the at least the portion of the second image, based on the identification result. (Claim 5  obtains the coordinates t or the position of objects and check whether they overlap and if they overlap it  hides the display of overlapped object and emphasizes the display of other object which overlaps the overlapped object in the display……………………..Claim 5. “The display apparatus according to claim 3, wherein the display control unit is configured to determine whether at least a part of the second image overlaps with the first image based on the coordinates, and when determining that at least a part of the second image overlaps with the first image, change the display of the first image as the emphasis processing.”)
Hohjoh as modified by Luisi and Funami are analogous as they are from the field of processing of displaying images on a display.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Hohjoh as modified by Luisi to have the processor not to display, on the display, in a case in which at least a portion of the first image and at least a portion of the second image overlap with each other, either the at least the portion of the first image or the at least the portion of the second image, based on the identification result as taught by Funami for the purpose of providing the idea of overlapping of user image and virtual image to the user visually.




Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hohjoh as modified by Luisi in view of  Hasegawa et al. ( US patent Publication: 2019038438, “Hasegawa”).

Regarding claim 8, Hohjoh as modified by Luisi doesn’t expressly teach, the program causes the processor to display the second linage on the display such that an angle between an orientation of the user represented as the first image and an orientation of the character represented as the second, image is equal to or less than a predetermined angle in the display space.
However Hasegawa teaches, display the second linage on the display such that an angle between an orientation of the user represented as the first image and an orientation of the character represented as the second, image is equal to or less than a predetermined angle in the display space. (Hasegawa displays an avatar image (virtual image/character and objective image (user) so that difference between angles of pose is less than a threshold (If the angle is equal or more than threshold, it represses avatar viewpoint image in a case in which ………………….. a difference in a head position between the actual posture of the user and the posture of the avatar is equal to or greater than a first threshold.”)
Hasegawa and Hohjoh as modified by Luisi are analogous as they are from the field of virtual image generation.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Hohjoh as modified by Luisi to have its processor to display the second linage on the display such that an angle between an orientation of the user represented as the first image and an orientation of the character represented as the second, image is equal to or less than a predetermined angle in the display space as taught by Hasegawa for the purpose of displaying the virtual image to perform the fight as done by user or objective image.

Response to Arguments
Applicant’s arguments, see remarks Pages 8-10, filed 11/22/2021 with respect to rejection of claim 1 under 35 USC 102(a)(2) have been fully considered and are  persuasive.  Therefore the rejection has been withdrawn. However upon further considerations a new ground(s) of rejection has been made under 35 USC 103 as being unpatentable over Hohjoh et al. ( US patent Publication: 20180304153, “Hohjoh”) in view of Luisi et al. ( US patent Publication: 20180333643, “Luisi”).

 Applicant's argument at page 10 of remarks filed 11/22/2021, "In Hohjoh, the spectator image shown on display 2 is different from the images shown on HMDs of competitors (see paragraph 61). As discussed in paragraph 66, the display 2 shows the spectator view and the positions of images 11A, 11B and 10A, 10B are adjusted to fit within the field of view of the spectator. Indeed, this is the point of Hohjoh. However, Hohjoh does not disclose that the virtual images 11A, 11B are displayed on display 2 at a position that is based on the identified position of the user, e.g., either of the competitors 10A, 10B. Applicant has found no support in Hohjoh for a specific disclosure of this claimed limitation.” is not persuasive because 
Examiner refers applicant to Paragraph [0055] discloses that competitor view point information is pose of competitors (viewpoint of competitors) and based on the pose/posture of the competitors, the pose/ posture (position and state) of the virtual object image is determined. “[0055] Upon obtaining the competitor viewpoint information from the game state control unit 33, the competitor-viewing-intended virtual object image generating unit 341 specifies the positions and states (conditions) of the virtual objects 11A and 11B that will be generated and arranged in the competitor-viewing-intended images respectively for the competitors 10A and 10B (more specifically, for the HMDs 4A and 4B), on the basis of the competitor viewpoint information and the information representing the viewpoints of the competitors 10A and 10B obtained from the captured image data obtaining unit 32.” Therefore applicant's argument is not persuasive.



Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAPAS MAZUMDER/Primary Examiner, Art Unit 2616